Citation Nr: 1812971	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and if so, entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Brant, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 1956.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied entitlement to service connection for bilateral hearing loss and denied entitlement to service connection for tinnitus.  

In December 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  An unappealed October 2005 rating decision denied entitlement to service connection for bilateral sensorineural hearing loss based on the determination that there was no evidence the condition was due to military noise exposure.

2.  The evidence received since October 2005, to include the January 2014 nexus opinion, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.



3.  In light of the Veteran's conceded acoustic trauma during basic training, the positive nexus opinions dated in November 2004 and January 2014, and the Veteran's competent and credible assertions that his current bilateral hearing loss and tinnitus began in service, there is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss and tinnitus disabilities are related to his active service.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision, which denied the Veteran's claim of entitlement to service connection for bilateral sensorineural hearing loss, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the October 2005 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


